Case 2:17-cv-10310-VAR-SDD ECF No. 135 filed 05/24/19        PageID.2726    Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARAB AMERICAN CIVIL RIGHTS
LEAGUE, et al.,

Plaintiffs,                                    Case No. 2:17-cv-10310-VAR-SDD

v.                                               Hon. Victoria A. Roberts

DONALD TRUMP, et al.,                            Mag. J. Stephanie D. Davis

Defendants.


          PLAINTIFFS’ REPLY TO DEFENDANTS’ RESPONSE TO
         PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY
               IN SUPPORT OF THEIR OPPOSITION TO
                 DEFENDANTS’ MOTION TO DISMISS

        In response to Plaintiffs’ Notice of Supplemental Authority (ECF No. 133)

 identifying the decision in International Refugee Assistance Project v. Trump

 (“IRAP”), No. TDC-17-0361, 2019 WL 1981184 (D. Md. May 2, 2019), as relevant

 to Defendants’ pending Motion to Dismiss in this case, Defendants have now

 submitted a “Response” identifying two more cases for the Court’s consideration

 (ECF No. 134). Because this “Response” raises new arguments and relies on

 irrelevant cases, Plaintiffs now submit this short Reply.

        In their Response, Defendants argue that their Motion to Dismiss should be

 granted “because Plaintiffs rely only on conclusory assertions,” a theory they claim

 to have “explained in Defendants’ Motion to Dismiss (ECF No. 128) and Reply Brief
Case 2:17-cv-10310-VAR-SDD ECF No. 135 filed 05/24/19        PageID.2727     Page 2 of 4



 (ECF No. 132).” Response at PageID 2722. In fact, however, this is the first time

 that Defendants are suggesting that this case should be dismissed because the 434-

 paragraph Third Amended Complaint (ECF No. 124) lacks sufficient detail. Indeed,

 in their Motion to Dismiss, Defendants instead implored the Court to see past the

 “amount of facts or allegations” in the Complaint. See ECF No. 128, at PageID

 2600.

         In any event, neither of the cases cited by Defendants bears on the questions

 before this Court. The dismissals in both Emami (in February) and Alharbi (in

 March) were based on those courts’ views that the complaints before them were

 insufficiently detailed. See Alharbi v. Miller, No. 18-cv-2435, 2019 WL 1367758,

 at *13, *24 (E.D.N.Y. Mar. 26, 2019) (rejecting “conclusory pleading” and “bare-

 boned and conclusory” claim); Emami v. Nielsen, 365 F. Supp. 3d 1009, 1022 (N.D.

 Cal. Feb. 4, 2019) (dismissing equal protection claim because it relied on “inference”

 and “assumptions” of discrimination, rather than “non-conclusory allegations”). By

 contrast, here, like in IRAP, Plaintiffs’ claims are based on extensive, detailed, and

 well-supported allegations. It is no wonder that Defendants saw no reason to bring

 Emami and Alharbi to the Court’s attention before now.


 Dated: May 24, 2019                                 Respectfully submitted,




                                           2
Case 2:17-cv-10310-VAR-SDD ECF No. 135 filed 05/24/19   PageID.2728   Page 3 of 4




 Counsel for Arab American Civil Rights League, American Arab Chamber of
      Commerce, Hend Alshawish, Salim Alshawish, and Fahmi Jahaf

  AYAD LAW, P.L.L.C.
  /s/ Nabih H. Ayad
  Nabih H. Ayad (P59518)
  645 Griswold St., Ste. 2202
  Detroit, MI 48226
  (313) 983-4600
  nayad@ayadlaw.com


 Counsel for American Civil Liberties Union of Michigan, Arab American and
  Chaldean Council, Arab American Studies Association, and Kaltum Saleh

  /s/ Miriam Aukerman                     /s/ Nishchay H. Maskay
  Miriam Aukerman (P63165)                Jason C. Raofield (D.C. Bar
  American Civil Liberties Union          #463877)
  Fund of Michigan                        Nishchay H. Maskay (D.C. Bar
  1514 Wealthy SE, Suite 260              #998983)
  Grand Rapids, MI 49506                  Covington & Burling LLP
  (616) 301-0930                          850 10th Street, NW
  maukerman@aclumich.org                  Washington, D.C. 20001
                                          (202) 662-6000
                                          nmaskay@cov.com




                                      3
Case 2:17-cv-10310-VAR-SDD ECF No. 135 filed 05/24/19    PageID.2729   Page 4 of 4




                           CERTIFICATE OF SERVICE

       This Reply was filed on May 24, 2019, via the Court’s ECF system, which

 provides notice to all counsel of record.



                                                 /s/ Nishchay H. Maskay
                                                 Nishchay H. Maskay
                                                 (D.C. Bar #998983)
